t c summary opinion united_states tax_court bohong zhang petitioner and thomas mckee conservatee barbara strait conservator intervenor v commissioner of internal revenue respondent docket no 828-15s filed date bohong zhang pro_se barbara strait conservator for intervenor sebastian voth for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the taxable years and petitioner filed with the court a timely petition for review of respondent’s determination petitioner’s former spouse through a conservator filed a timely notice of intervention pursuant to sec_6015 the issue for decision is whether petitioner qualifies for spousal relief under sec_6015 for the taxable years and background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued revenue code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar at the time the petition was filed petitioner resided in california i petitioner’s background petitioner was born in changchun china and she completed high school and earned credits at the university level while living there in date she immigrated to the united_states petitioner has two daughters from an earlier marriage and during the period in question was receiving alimony and child_support payments for one daughter from her former spouse petitioner owned a home in mira loma california ii intervenor’s background intervenor had been employed in the retail clothing business over a career that spanned more than years he began work as a sales clerk and retired in as vice president of sales he owned a condominium unit in tustin california where he resided and a rental property in huntington beach california iii petitioner and intervenor’s marriage petitioner met intervenor at a singles party in date they entered into a prenuptial agreement on date which stated that upon their marriage each of them would retain his or her premarital property and be responsible for personal debts they were married at the bellagio hotel in las vegas nevada on date although petitioner’s family attended the wedding intervenor’s family and friends were not invited a the tustin ranch home petitioner moved into intervenor’s tustin condominium after they were married and they initially made renovations to the unit shortly thereafter however intervenor sold both the tustin condominium and his huntington beach rental property and petitioner sold her mira loma home the couple then jointly purchased a new home in tustin ranch california tustin ranch home for dollar_figure intervenor and petitioner contributed dollar_figure and dollar_figure of their separate funds respectively as a downpayment on the residence and they obtained a mortgage for the balance of the purchase_price although there was a second mortgage on the tustin ranch home there is no documentation in the record regarding that loan b social_security_benefits after his marriage to petitioner intervenor who was eligible for social_security_benefits assisted petitioner and one of her daughters in applying for and obtaining social_security_benefits c household expenditures the record is unclear as to how petitioner and intervenor managed their household finances although petitioner testified that intervenor controlled the couple’s finances and that she generally was unaware of the couple’s income and expenses she failed to produce bank records that would shed light on this aspect of their relationship the couple maintained a high standard of living during their marriage they frequently dined in expensive restaurants took shopping trips and drove expensive automobiles during the marriage petitioner took multiple trips to china and canada intervenor paid for petitioner’s mother’s transportation to the united_states from china and they traveled together on gambling excursions and took a trip to hawaii d intervenor’s emerging health problems beginning in intervenor’s longtime friend richard scott began to notice a gradual deterioration in intervenor’s memory and a change in his general demeanor and behavior over time mr scott observed that intervenor had difficulty remembering the names of his family members and that he became introverted and less sure of himself e consulting business and bankruptcy shortly after his marriage to petitioner intervenor started a retail clothing consulting business in and intervenor withdrew dollar_figure and dollar_figure from his individual_retirement_accounts iras respectively it appears that intervenor used some of these funds to support his consulting business the business eventually failed and intervenor filed for bankruptcy in f sale of the tustin ranch home in early the couple could no longer pay the mortgage on the tustin ranch home it appears that petitioner moved out of the home sometime in on date the couple sold the tustin ranch home for dollar_figure after paying off two mortgage loans on the property totaling approximately dollar_figure and accounting for other expenses petitioner and intervenor received a disbursement of approximately dollar_figure at closing--an amount that petitioner acknowledged that she kept as her own g petitioner’s real_estate transactions in date petitioner purchased a residence in her name only in chino hills california for dollar_figure at the same time intervenor executed a grant quitclaim_deed surrendering his community_property interest in that property in date petitioner applied for and obtained a dollar_figure line of credit secured_by the chino hills residence the loan application listed the fair_market_value of the residence as dollar_figure in date petitioner sold the chino hills residence for dollar_figure and soon thereafter she purchased a new residence for dollar_figure h the couple’s divorce in late petitioner assisted intervenor in renting a room from an acquaintance of hers in a boarding-house-like arrangement the record does not reflect intervenor’s monthly income in although it was mr scott’s impression that intervenor had little disposable income and was living on modest monthly social_security_benefits at the same time petitioner moved into the chino hills residence on date petitioner and intervenor executed a marital settlement agreement agreement the agreement stated that petitioner would take the chino hills residence as her sole and separate_property intervenor would pay petitioner monthly spousal support equal to of his monthly income until the earlier of either spouse’s death or petitioner’s remarriage petitioner would receive a toyota camry although intervenor was required to make loan payments and pay for insurance and maintenance on the vehicle intervenor was fully responsible for all tax bills and all debts from irs and intervenor would pay for both parties’ cellular phone charges until date petitioner initiated divorce proceedings which were not contested by intervenor on date the superior court of california county of los angeles entered a final judgment of dissolution of marriage i appointment of a conservator on date intervenor signed a power_of_attorney appointing his brother robert mckee and his sister barbara strait as his attorneys-in-fact on date the superior court of california county of ventura granted ms strait temporary conservatorship over intervenor’s person and property the same court granted ms strait permanent conservatorship authority on date iv tax returns for and petitioner and intervenor filed a joint federal_income_tax return for reporting wage income of dollar_figure attributable primarily to intervenor’s work as a consultant a taxable ira distribution of dollar_figure and a loss of dollar_figure attributable to intervenor’s consulting business although they reported total_tax of dollar_figure and tax due of dollar_figure they failed to remit payment with the tax_return petitioner and intervenor filed a joint federal_income_tax return for reporting no wages taxable ira_distributions of dollar_figure and a business loss of dollar_figure although they reported total_tax of dollar_figure and tax due of dollar_figure they failed to remit payment with the tax_return v petitioner’s request for spousal relief on date the internal_revenue_service irs sent a letter to petitioner requesting that she pay the tax due for and on date petitioner submitted to the irs a form_8857 request for innocent spouse relief for the taxable years and petitioner acknowledged at trial that the form_8857 contained numerous inaccuracies and misstatements for example she incorrectly stated in the form_8857 that she had separated from intervenor and was not living with him in or her highest level of education was high school she did not incur any large expenses such as trips home improvements or automobile purchases during the period in question and her mother coowned the chino hills residence with her and that the fair_market_value of the property was dollar_figure petitioner indicated on the form_8857 that she had signed the tax returns in question under duress she stated that she cannot read english and did not understand the information reported in the tax returns petitioner acknowledged on the form_8857 that she had not been abused by intervenor and that she did not have a mental or physical health problem at the time she completed the form or when the tax returns in question were filed she reported that she had monthly income of dollar_figure alimony of dollar_figure and child_support of dollar_figure and monthly expenses of dollar_figure ms strait in her capacity as intervenor’s attorney-in-fact submitted to the irs a form statement of disagreement alleging that intervenor had significant cognitive impairments throughout his marriage to petitioner that petitioner took control of the couple’s finances and that she ultimately chose not to pay the tax due for the taxable years and as mentioned above the irs issued to petitioner a final_determination denying her request for spousal relief for the taxable years and because there was no tax due for the taxable_year that year is not addressed in the notice_of_determination and is not at issue in this case at the time of trial petitioner was employed and acknowledged that she was earning dollar_figure monthly the parties stipulated that p etitioner received alimony from her former spouses that she did not report on her tax returns filed after her divorce to intervenor discussion i relief from joint_and_several_liability generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 except as otherwise provided in sec_6015 the taxpayer requesting spouse bears the burden of proving entitlement to relief rule a porter v commissioner t c pincite three forms of relief are available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return sec_6015 provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c relief is not available in this case under subsection b or c because the amounts due for and are attributable to underpayments of tax as opposed to understatements of tax or tax deficiencies consequently we must decide whether petitioner is entitled to equitable relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either the commissioner has prescribed guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency although the court consults these guidelines when reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turn on an evaluation of all the facts and revproc_2013_34 sec 2013_43_irb_397 makes the guidelines effective for requests for relief filed on or after date and requests for equitable relief pending on date whether before the irs the office of appeals or a federal court circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_ at ii threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 there is no dispute that petitioner satisfies the seven threshold conditions iii streamlined determination revproc_2013_34 sec_4 i r b pincite sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination under sec_6015 petitioner does not qualify for streamlined relief because revproc_2013_34 sec_4 i r b pincite as is relevant here permits relief if all the following elements are satisfied on the date the irs makes its determination the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and on the date the joint_return was filed the requesting spouse did not know or have reason to know the nonrequesting spouse would not or could not pay the underpayment of the tax reported on the joint_return as discussed in detail below she will not suffer economic hardship if relief is not granted a requesting spouse will suffer economic hardship if payment of part or all of the tax_liability will cause the requesting spouse to be unable to pay reasonable basic living_expenses id sec_4 b i r b pincite see sec_301_6343-1 proced admin regs the determination as to what constitutes a reasonable amount for basic living_expenses may vary with the circumstances of the individual taxpayer but will not include the maintenance of an affluent or luxurious lifestyle sec_301_6343-1 proced admin regs the requesting spouse must introduce evidence at trial supporting her claim that economic hardship will occur johnson v commissioner tcmemo_2014_ citing pullins v commissioner t c pincite on this record we conclude that petitioner would not suffer economic hardship if she were obliged to pay the tax due in this case at the time of trial petitioner was employed and earning dollar_figure monthly she also acknowledged that she had equity of dollar_figure in a residence that she purchased shortly before trial although petitioner vaguely suggested that she provides support for one of her daughters and her mother she did not provide any financial records or other documents to support or quantify that claim therefore we conclude that payment of the tax_liabilities in issue would not leave petitioner unable to pay reasonable basic living_expenses iv facts and circumstances analysis where a requesting spouse meets the threshold conditions for relief but fails to qualify for streamlined relief the commissioner may nevertheless grant relief after considering the following nonexclusive list of factors set forth in revproc_2013_34 sec_4 i r b pincite whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse will suffer economic hardship if relief is not granted whether on the date the joint_return was filed the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not or could not pay the tax_liability whether the requesting or nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the unpaid income_tax_liability and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year s to which the request for relief relates two additional factors that the commissioner may consider in favor of granting relief are whether the nonrequesting spouse abused the requesting spouse and the requesting spouse was in poor mental or physical health at the time the joint_return was filed or when the requesting spouse requested relief see id sec_4 c iv g marital status if the requesting spouse is no longer married to the nonrequesting spouse as of the date that the irs makes its determination this factor weighs in favor of relief id sec_4 a petitioner and intervenor were divorced before the irs made its determination denying petitioner spousal relief it follows that this factor weighs in favor of relief economic hardship as discussed above denying petitioner spousal relief will not cause her to suffer economic hardship consequently this factor is neutral knowledge or reason to know in the case of an underpayment_of_tax due this factor turns on whether as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax at that time or within a reasonable_time after the filing of the return id sec_4 c ii the revenue_procedure recognizes that the issue of abuse can be relevant to the analysis of various factors and can negate the presence of certain factors revproc_2013_34 sec_3 i r b pincite petitioner testified that she signed the tax returns for and without examining them and that she was unaware that tax was due for those years we are not persuaded by petitioner’s self-serving testimony on this point and have good reason to doubt her veracity considering the multiple misstatements that she made when she completed form_8857 and submitted it to the irs petitioner was aware at the time the couple’s tax returns for and were filed that intervenor was no longer working in the light of the decline in intervenor’s memory and cognitive skills during this period the financial losses that intervenor had experienced in his consulting business and the couple’s inability to make mortgage payments in early we cannot accept petitioner’s statement that she simply turned a blind eye to the couple’s tax_liabilities in sum we conclude that it was unreasonable for petitioner to believe that intervenor would or could pay the tax reported to be due on the couple’s joint returns for and at the time those tax returns were filed therefore this factor weighs against relief legal_obligation this factor will weigh in favor of relief if the nonrequesting spouse has the sole legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or other legally binding agreement revproc_2013_34 sec_4 d however where the requesting spouse knows or has reason to know when entering into the divorce decree or agreement that the nonrequesting spouse cannot pay the outstanding income_tax_liability this factor will be neutral id intervenor’s health continued to decline from into such that we now know his sister would soon be appointed as the conservator of his person and property at the same time and despite his recent financial setbacks intervenor executed the marital settlement agreement and agreed to make alimony payments to petitioner pay off a car loan pay for petitioner’s cellular phone service for a period and assume responsibility for the couple’s tax_liabilities considering all the circumstances we conclude that petitioner had every reason to know that intervenor could not pay the couple’s outstanding income_tax liabilities therefore this factor is neutral significant benefit this factor calls for an evaluation of whether petitioner received a significant benefit beyond normal support from the underpayments of tax see id sec_4 e see also sec_1_6015-2 income_tax regs if so this factor will weigh against relief normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite during the period under review petitioner enjoyed trips to china hawaii and canada she drove luxury vehicles and went on gambling excursions with intervenor to las vegas she collected dollar_figure from the sale of the couple’s tustin ranch home in date and considered those funds her own on this record we conclude that petitioner received significant benefit from the underpayments of tax for taxable years and beyond normal support and therefore this factor weighs against relief compliance with tax laws if the requesting spouse is in compliance with the income_tax laws for taxable years following the taxable years to which the request for relief relates this factor will weigh in favor of relief revproc_2013_34 sec_4 f if the requesting spouse is not in compliance then this factor will weigh against relief id in taxable years after the years in issue petitioner received alimony payments from her former spouses that she failed to report as income in the absence of any evidence that petitioner made a good-faith effort to comply with federal_income_tax laws we conclude that this factor weighs against relief mental or physical health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the relevant return was filed or at the time she requested relief id sec_4 g if the requesting spouse was in neither poor physical nor poor mental health then this factor is neutral id when petitioner submitted her request for spousal relief she reported that she was not in poor mental or physical health at that time or when she signed the tax returns for the years in issue therefore we find that this factor is neutral v conclusion after weighing all of the facts and circumstances of this case we conclude that it would not be inequitable to deny petitioner spousal relief for the years in issue in sum petitioner knew or should have known that intervenor would not or could not pay the tax_liabilities when the tax returns were filed or when he executed the marital settlement agreement she received substantial benefit from the unpaid tax_liabilities beyond normal support and she has not been in compliance with the income_tax laws for taxable years following the taxable years to which the request for relief relates to reflect the foregoing decision will be entered for respondent
